DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group 6 and Species 1 in the reply filed on  is acknowledged.  Applicant’s arguments have been considered but they are not found persuasive because, based on the rejection below, neither claim 1 nor 7 currently contain a special technical feature. Additionally, Nath Sharan discloses preheating the combustion air (col. 3, ln. 25). Once the claims are determined to be allowable (i.e. contain a special technical feature) all claims requiring said special technical feature will be rejoined.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2-6 and 8-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group and/or Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “wherein the mass flow and the temperature of the gas are additionally adjusted in such a way and that at least one surface which is absorbent for the heat exchange is designed in such a way that the ratio of the heat flowing through the surface as a result of absorption to the total heat flowing through the surface is ≥ 0.6 during operation.”
The italicized limitation fails to establish any particular structure which is required for performing the claimed method, nor does it define a particular step which is to be performed. The specification fails to provide further clarification as to how this claim limitation specifically defines the process steps of the claimed method for heat exchange. As such, claim 1 fails to comply with the written description requirement.
Claim 7 is rejected for depending upon a previously rejected claim.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the mass flow and the temperature of the gas are additionally adjusted in such a way and that at least one surface which is absorbent for the heat exchange is designed in such a way that the ratio of the heat flowing through the surface as a result of absorption to the total heat flowing through the surface is ≥ 0.6 during operation” which renders the claim indefinite.
The italicized limitation fails to establish any particular structure which is required for performing the claimed method, nor does it define a particular step which is to be performed. This limitation attempts to define the method based on a result achieved rather than reciting the particular steps required to achieve the result. The specification fails to provide further clarification as to how this claim limitation specifically defines the process steps of the claimed method for heat exchange. Based on the information provided in the claims and specification at the time of filing, one of ordinary skill in the art cannot be reasonably certain of the metes and bounds of the process steps of the claimed method of heat exchange. The examiner is unable to provide a reasonable interpretation for this limitation for prior art examination purposes.

Claim 7 recites the limitation “wherein at least one of the heat sources” which renders the claim indefinite because “the heat sources” lacks antecedent basis.
The examiner is interpreting the claim as – The method according to claim 1, wherein the gas is indirectly heated using a heat source, the heat source being at least one of a receiver, a heat store, or a heater.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each reference discloses a heat exchange system similar to Applicant’s invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon T. Schermerhorn Jr. whose telephone number is (571)270-5283. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON T. SCHERMERHORN JR./Primary Examiner, Art Unit 3763